Order entered March 5, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01175-CV

                              STEVEN D. CATHCART, Appellant

                                                  V.

                             DEWIGHT JONES, ET AL., Appellees

                       On Appeal from the 422nd Judicial District Court
                                   Kaufman County, Texas
                             Trial Court Cause No. 98750-422

                                             ORDER

       Before the Court are appellant’s February 28, 2019 motions to extend time to file brief

and to suspend the requirement in appellate rule 9.3 that a party filing a document in paper form

file the original and one unbound copy of the document. Appellant’s brief was filed concurrently

with the motions. We ORDER as follows.

       We DENY appellant’s extension motion as moot because appellant filed his brief before

the deadline. We GRANT the motion to suspend and deem sufficient the single copy appellant

filed of his brief. See TEX. R. APP. P. 2, 9.3(a)(1).



                                                        /s/   KEN MOLBERG
                                                              JUSTICE